     Case 3:18-cv-01579-JAH-JLB Document 21 Filed 10/02/20 PageID.111 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAM C. OWENS                                  Case No.: 18cv01579-JAH-JLB
12                                    Plaintiff,
                                                       ORDER SPREADING MANDATE
13   v.
14   KENNETH BRAITHWAITE, Secretary
     of the Department of the Navy,
15
                                    Defendant.
16
17
18
19
20
21         On September 14, 2020, the Court received the United States Court of Appeals for
22   the Ninth Circuit’s mandate and memorandum addressing Plaintiff’s appeal. The Ninth
23   Circuit reversed this Court’s order granting Defendant’s motion to dismiss Plaintiff’s
24   complaint and remanded the matter.
25         Accordingly, IT IS HEREBY ORDERED:
26         1.    The mandate issued by the Ninth Circuit on September 14, 2020, is spread;
27         2.    Plaintiff may file a Motion for Leave to File an Amended Complaint by
28   October 16, 2020.

                                                   1
                                                                             18cv01579-JAH-JLB
     Case 3:18-cv-01579-JAH-JLB Document 21 Filed 10/02/20 PageID.112 Page 2 of 2



1          3.    If Plaintiff chooses to file a Motion for Leave to File an Amended Complaint,
2    Defendant shall respond according to Local Civil Rule 7.1.
3          4.    If Plaintiff chooses not to file a Motion for Leave to File an Amended
4    Complaint, Defendant must answer or otherwise respond to Plaintiff’s original complaint
5    by October 30, 2020.
6          IT IS SO ORDERED.
7
8
     DATED:      October 2, 2020
9
                                                 _________________________________
10
                                                 JOHN A. HOUSTON
11                                               United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                              18cv01579-JAH-JLB
